[Letterhead of Paul, Hastings, Janofsky & Walker] June 28, 2011 VIA E-MAIL AND UPS Ms. Elaine E. Richards, Esq. c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way, Suite 100 Glendora, CA91741 Re: Rule 485(b) Representation of Counsel Dear Ms. Richards: We are counsel to Professionally Managed Portfolios (the “Registrant”).You have asked us to review Post-Effective Amendment No. 391 to the Registrant’s Registration Statement on Form N-1A (File Nos. 33-12213 and 811-05037) (the “Amendment”) on behalf of Registrant’s series, Boston Common International Fund and Boston Common U.S. Equity Fund, which is being filed pursuant to paragraph (b)(1) of Rule 485 under the Securities Act of 1933, as amended. Based on our limited review of the sections of the Amendment that you have indicated implement changes to the Registrant’s disclosures, we hereby represent our view that the Amendment does not contain disclosures that would render it ineligible to become effective under paragraph (b) of Rule 485. Very truly yours, /s/ Rachael L. Schwartz Rachael L. Schwartz for PAUL, HASTINGS, JANOFSKY & WALKER LLP
